DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 11/19/2021. Claims 1-4 are currently pending with claims 12-20 withdrawn and 5-11 cancelled by the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display module comprising a driving circuit facing a first direction and a panel module facing a second direction of claim 1 and the buffer element of claims 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the first direction is a direction in which an opening of the packaging box body points to the bottom of the packaging box body, and the first direction is opposite to the second direction”, which renders the claim indefinite because the examiner is unable to determine how the first and second directions exactly relate to the panel module and the driving circuit board.  The claim recites both the drive circuit board and display panel facing a direction, but fails recite how the first and second direction relative to the display panel.  For example, if the display panels 
Claims 2-4 are rejected based on dependency on a parent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US Pub 20130091809).

Regarding Claim 1, Shi discloses a method for packaging (Abstract) a display panel (30-Fig. 4), comprising: 
placing and fixing one display panel in a packaging box body (Fig. 3, LCD 30 received and fixed  in slot 1) of a display panel packaging box (Fig. 4 and paragraph [0033], LCD 30 is fixed and placed within modules 10 and 20), with a part of the display panel having a driving circuit board (Fig. 3, backplane 6 would contain the driving circuit board of the LCD) facing a first direction (Fig. 3, backplane 6 has a direction), and a part of the display panel having a panel module (7-Fig. 3) facing a second direction (Fig. 3 and paragraph [0033], display surface 7 has a direction); and 
placing and fixing another display panel in the packaging box body (Fig. 3, LCD 30 received and fixed  in slot 2), with a part of the another display panel having a panel module (7-Fig. 3) facing the first direction (Fig. 3 and paragraph [0033], display surface 7 has a direction), and a part of the another display panel having a driving circuit board (Fig. 3, backplane 6 would contain the driving circuit board of the LCD) facing the second direction (Fig. 3, backplane 6 has a direction); wherein the first direction is a direction in which an opening of the packaging box body points to the bottom of the packaging box body (Fig. 4, the bottom of each LCD 30 which faces the bottom of the box), and the first direction is opposite to the second direction (Fig. 4, the top of each LCD 30 which faces the top of the box); 
fixing the panel module of the display panel to a first protrusion (Fig. 1, Slot 1 protrusion formed in module 10) defined on a side wall of the display panel packaging box (Fig. 1, slot 1 is formed in structure 11, which is a part of the sidewall) and a second protrusion (Fig. 1, Slot 2 protrusion formed in module 10) defined on the side wall of the display panel packaging box adjacent to the first protrusion (Fig. 1, slot 2 is formed in structure 12, which is a part of the sidewall); and 
fixing the driving circuit board of the another display panel to the second protrusion and another first protrusion adjacent to the second protrusion (Fig. 1, slots 1 and 2 are adjacent and in Fig. 3, receives another LCD 30), thereby the driving circuit board of the display panel and the driving circuit board of the another display panel are staggered with each other (Abstract, paragraph [0033] and Fig. 3, display surfaces 7 are opposite one another, which means the backplane 6 would also be opposite one another between pairs of LCD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US Pub 20130091809) as applied to claim 1 above, and further in view of Kuo (US Pub 20140076775).

Regarding claim 2, Shi discloses the packaging method claim 1.

Kuo teaches placing a buffer element (6’-Fig. 5) after placing each of the display panels (Fig. 5 and paragraph [0045], unit 6’ is placed on the front and back of each display module), allowing the buffer element to be located between two adjacent display panels (Fig. 5, unit 6’ separates two adjacent display modules).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging method of Shi, to have incorporated an additional cushioning units between the display modules, so in allow separate cushioning units to provide covered protection from a circumference to the center of the display modules at a lower cost and save transport space (Kuo, paragraph [0046]).

Regarding claim 3, Shi and modified by Kuo in the parent claim, Kuo further teaches wherein the step of placing a buffer element after placing each of the display panels (Fig. 5, units 6’ are added after display modules after being placed in frame 2), allowing the buffer element to be located between two adjacent display panels (Fig. 5 and paragraph [0045]), comprises: placing the buffer element at the rear of the display panel(Fig. 5 and paragraph [0045]), allowing the buffer element to be placed between the display panel and the next display panel (Fig. 5, unit 6’ separates two display modules).
(Kuo, paragraph [0046]).

Regarding claim 4, Shi and modified by Kuo in the parent claim, Kuo further teaches wherein the step of placing a buffer element after placing each of the display panels  (Fig. 5, units 6’ are added after display modules after being placed in frame 2), allowing the buffer element to be located between two adjacent display panels (Fig. 5), comprises: placing the buffer element at the rear of the next display panel (Fig. 5, unit 6’ is placed between two display modules wherein each display module has a front and back), allowing the buffer element to be placed between the next display panel and another next display panel (Fig. 5, unit 6’ separates two display modules). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging method of Shi, to have incorporated an additional cushioning units between the display modules, so in allow separate cushioning units to provide covered protection from a circumference to the center of the display modules at a lower cost and save transport space (Kuo, paragraph [0046]).

Response to Arguments
Applicant’s arguments, see page 8, 112 rejection, filed 11/19/2021, with respect to the 112 rejection of claim 1 have been fully considered and are persuasive.  The 112 rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended subject matter and newly found prior art reference(s).
The Drawing objections is maintained because every feature of the claimed subject matter is not shown, as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/25/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731